CONSULTING AGREEMENT







THIS CONSULTING AGREEMENT (the “Agreement”), effective as of the 9th day of
September, 2013, by and between Heavenly Hot Dogs, Inc., a Nevada corporation
(the “Company”); and Red Rock Servicing, Inc. a Nevada corporation (the
“Consultant”) and Sirius Equities, Inc., a Nevada Corporation.




Recitals:




WHEREAS, the Company, Shannon Anderson, and Chris Christopherson executed and
delivered an Asset Purchase Agreement on September 6, 2013 (the “APA”); and




WHEREAS, Consultant entered into a previous agreement with an affiliate of
Messrs. Anderson and Christopherson on July 8, 2013 to provide certain services
in connection with the assets sold subject to the APA; and




WHEREAS, as consideration for this Agreement, the Consultant and Sirius
Equities, Inc. agree to waive all claims to stock related compensation,
consideration or options contemplated under the July 8, 2013 affiliate
agreement;




NOW, THEREFORE, for and in consideration of the payment to the Consultant of the
non-refundable fee of 1,529,866 shares of the Company’s common stock, and of the
mutual promises and covenants contained herein, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed as follows:




1.

Services.  The Consultant is hereby retained by the Company to provide general
advice and services to the Company in connection with the transition resulting
from the Closing of the APA, including all contacts, operations or otherwise as
may be needed to continue the current operations of the Company.  These services
will be rendered to the best of the Consultant’s abilities.  The services shall
be rendered in Los Angeles County California unless otherwise convenient to the
Consultant, and if travel is required, all reasonable expenses of the Consultant
will be paid in advance.  There are no special hours or place of employment for
such services, which shall be provided at reasonable times and hours agreeable
to the parties.




2.

Term.  This Agreement shall have a term of six (6) months.




3.

Compensation.  The Consultant shall be paid a non-refundable fee of 1,529,866
shares of the Company’s common stock, on the execution hereof.




4.

Independent Contractor.  The Consultant is retained under the terms of this
Agreement as an independent contractor and nothing herein shall be construed as
creating an employer/employee relationship between the parties. The Consultant
shall be solely liable for the payment of any taxes imposed or arising out of
the payment of the non-refundable fee to him by the Company under in this
Agreement, and the Consultant shall indemnify and hold the Company harmless
therefrom.




5.

Termination and Liquidated Damages.  This Agreement may be terminated by the
parties by mutual agreement.  No termination under this Section shall have any
affect on the non-refundable fee paid (net of liabilities of the Company or
otherwise) to the Consultant hereunder, which sum is determined to be a paid in
advance, non-refundable fee, which shall also be considered to be liquidated
damages to the Consultant in the event of termination by either party.  




6.

Nondisclosure of Information.  The Consultant agrees that during the term of
this Agreement, he will not, directly or indirectly, disclose to any person not
authorized by the Company to receive or use such information, any of the
Company’s confidential or proprietary data, intellectual property information or
techniques, suppliers, contacts, customers or employees or otherwise, or give to
any person not authorized by the Company to receive any information that is not
generally known to anyone other than the Company or that is designated by the
Company as “limited,” “private,” “confidential,” or otherwise marked to indicate
its confidential nature.




7.

Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other party.




8.

Entire Agreement.  Except as indicated in the recitation at the forefront of
this Agreement, this Agreement supersedes any and all other agreements, oral or
written, between the parties with respect to the subject matter hereof, and no
other agreement, statement or promise relating to the subject matter of this
Agreement which is not contained or referred to herein shall be valid or
binding.





1




--------------------------------------------------------------------------------

     

9.

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with and enforced only under the laws of and within the United States
and the State of Utah courts situated in Salt Lake County, Utah, without
exception or qualification.




10.

Severability.  If, and to the extent that, any court of competent jurisdiction
holds any provision of this Agreement to be invalid or unenforceable, such
holding shall in no way affect the validity of the remainder of this Agreement.




11.

Waiver.  No failure by any party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement, or to exercise any
right or remedy consequent on a breach thereof, shall constitute a waiver of any
such breach or any other covenant, agreement, term, or condition.




12.

Attorney Fees. In the event of any action to enforce the terms and provisions
hereof, the prevailing party shall be entitled to recover reasonable attorney’s
fees and costs.







[signature page follows]











2




--------------------------------------------------------------------------------

[f8k090613_ex10z4001.jpg] [f8k090613_ex10z4001.jpg]





3


